Citation Nr: 0534252	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  95-26 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION7

The veteran had active military duty from 15 June to 18 
August 1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
veteran's claim on the basis that his low back disorder 
preexisted military service, and was not aggravated during 
his 65 days of active service.  

During the lengthy pendency of this appeal, the veteran's 
case was transferred to the Muskogee, Illinois, RO.  In 
October 2003, the Board remanded the appeal to the RO for 
procedural reasons and for additional evidentiary development 
to include a VA examination with a claims folder review and 
the production of opinions.  All development was conducted to 
the extent possible, and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran reported a preservice low back 
injury at the time of his enlistment physical examination, 
there was no clinical finding of a low back disorder made in 
that examination report, so the presumptions of sound 
condition and aggravation apply.  

3.  Clear and unmistakable evidence shows that the veteran 
had a low back disorder before he entered active military 
duty.  

3.  Clear and unmistakable evidence shows that there was no 
permanent increase in severity (aggravation) of the veteran's 
preservice low back disorder during his brief period of 
active military duty.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005); 
VAOPGCPREC 3-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

This claim was obviously initiated and first adjudicated in 
the rating decision now on appeal from November 1994, long 
before implementation of VCAA.  However, during the lengthy 
pendency of this appeal, the veteran was provided formal VCAA 
notice in August 2002, March 2004 and June 2004.  These 
notifications informed the veteran of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Moreover, the veteran has clearly been informed of the 
evidence necessary to substantiate his claim in multiple 
statements of the case which have provided the veteran with 
the laws and regulations governing awards of service 
connection as applied to his case issued in June 1995, 
March 1997, October 1997, and July 2005.  The veteran availed 
himself of the opportunity of providing sworn testimony at a 
personal hearing at the RO in March 1997.  He also submitted 
multiple written statements, and four lay statements in his 
behalf.  The veteran has been provided VA examinations, 
including the most recent March 2004 examination which 
included a careful documented review of the veteran's claims 
folder, and the production of opinions relevant to the 
veteran's appeal consistent with VCAA at 38 U.S.C.A. § 5103A 
(d).  

The service medical records were collected for review and 
certain private medical records were collected as were all 
records of the veteran's treatment with VA.  In this regard, 
it must be noted that the RO, on multiple occasions, 
requested the veteran to submit private medical records 
documenting his claimed multiple private treatment for a low 
back disorder from the time of service separation in 1966 up 
until present, as claimed by the veteran.  At times, the 
veteran indicated that he would either submit these records 
or submit accurately completed medical release forms so that 
VA might collect these records on his behalf, and at other 
times he indicated that he had received treatment at many 
times and places throughout the country, and it would 
difficult or impossible for him to discover the physicians or 
facilities where he had received such treatment.  

Most recently, VA twice forwarded completed medical release 
forms to a Dr. Brunner in Houston, Texas, whom the veteran 
claimed had treated him for low back problems soon after 
service separation in the 1960's, but there was no response.  
In March 2005, the RO notified the veteran that it had twice 
attempted to obtain these records without success and that it 
would be necessary that he attempt to obtain these records, 
and there was no response from the veteran.  It is clear that 
during the lengthy pendency of this appeal, that the RO made 
every effort to collect all known treatment records and urge 
the veteran to either submit earlier treatment records 
himself of to provide properly completed medical release 
forms so that the RO might attempt to collect them in his 
behalf.  All known available evidence which has been 
collected for review.  Accordingly, the Board finds that VCAA 
has been satisfied in this appeal.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases, including arthritis, which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of the examination, or where 
clear and unmistakable evidence demonstrates that the injury 
of disease existed before acceptance was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  

Manifestation of symptoms of chronic disease from the date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all of the evidence of record.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

In July 2003, the VA General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that this 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable standard attaches.  VAOPGCPREC 3-03.  

Analysis:  The February 1966 preinduction physical 
examination for the veteran's enlistment contains the 
veteran's own reported history of a back injury in 1963, 
incurred in conjunction with his employment with the Johnston 
Roustabout Company.  It was further indicated that this 
injury resulted in treatment at a local hospital.  Under 
physicians comments, it was also noted that the veteran 
reported a fracture of the left ankle in 1957 and a fracture 
of the right knee in 1961 while breaking horses.  Also noted 
was back strain in 1963 with a normal recovery.  The physical 
examination itself indicated that the veteran's spine and 
other musculoskeletal functions were normal.  No X-ray 
studies of the spine were taken in this examination.  

The veteran did not actually commence active military duty 
until 15 June 1966, and 12 days after beginning such training 
on 27 June, he presented with complaints of low back pain.  
He provided a history of a previous back injury in 1963, 
stating that he "fell 10 feet and landed on buttocks."  
Service X-rays at this time, showed spondylolisthesis at L5 
with spondylolysis.  Follow-on treatment records contain the 
veteran's report of having "a history of having low back pain 
since 1963, markedly worsened since entering basic combat 
training."  He denied sciatic-type radiation, and it was 
again noted that X-ray studies revealed a Grade I 
spondylolisthesis of L5.  These records also contain the 
veteran's statement that after falling 10 feet and landing on 
his buttocks in 1963, he had an episode of "temporary 
paralysis 1964."  He reported a fracture of L4 and L5 and 
that he had been hospitalized for 11 days and wore a brace.  
Physical examination during service revealed moderate to 
marked low back spasm.  At the time of a 13 July 1966 
examination for separation, the veteran reported that prior 
to service he "fell off oil tank hurt my back."  

The veteran was referred to a Medical Evaluation Board (MEB) 
where his case was reviewed by three service physicians.  The 
veteran was present during the MEB proceedings, but did not 
present any evidence or argument in his behalf.  He was found 
to be medically unfit for further military service.  The 
diagnosis was spondylolisthesis at L5, which was found not to 
have been incurred in line of duty, but have to have existed 
prior to service.  Additionally, this Board of three doctors 
determined that the veteran's low back disability, which had 
preexisted service, had not been aggravated during active 
service.  The Board record also noted that the veteran did 
not desire to continue on active duty.  The decision of the 
MEB was unanimous.  

The next chronological objective medical evidence on file 
documenting a low back problem for the veteran is from 1993, 
27 years after the veteran was separated from service.  At 
this time, he complained of low back pain, and there were 
findings of Grade I anterolisthesis with degenerative joint 
disease.  He later had surgery for fusion with hardware of 
the lumbosacral spine in 1995.  A VA MRI of the lumbar spine 
in March 1995 showed Grade II anterior spondylolisthesis of 
L5 on S1, secondary to bilateral spondylosis, degenerative 
disc disease at L4-L5 and L5-S1 resulting in bilateral 
foraminal stenosis, and a mild annular bulge and bilateral 
past hypertrophy at L3-L4.  VA X-ray studies from August 1995 
documented post surgical changes with screws at L5 and S1 
with fixation rod.  A VA MRI of the cervical spine in 
April 1995 noted mild spondylosis and disc bulge at C6-7 with 
degenerative disc disease.  In August 1995, the veteran 
underwent surgery from a cervical spine hemilaminectomy and 
foraminotomy at C5 through C7.  A September 1996 VA 
psychiatric examination contains the veteran's report of 
experiencing back problems "since back injury due to a fall 
while still in the service."  

In March 1997, the veteran testified at a personal hearing at 
the RO.  He reported that at the time he entered military 
training, he was in good shape and for "the first 30 days" he 
did not have anymore back pain than anyone else.  He 
testified that before he went into service, he did not have 
any back injury.  He later said he had fallen in 1993, but 
did not go to the doctor or lose any time from work.  He did 
not report any specific trauma or injury of the back during 
service, but indicated that it became symptomatic on running 
and doing exercises.  When asked again whether he injured his 
back before service, he said that he had done so two years 
before.  He indicated that he had ridden horses and worked in 
the oil fields and hauled sheetrock subsequent to that injury 
without problem.  After service, he reported working for his 
father and obtaining some form of pain medication or muscle 
relaxers from a local family physician.  He stated that he 
was "perfectly healthy" when he entered service, that he 
passed the physical examination to enter service, that he 
told physicians at the entrance physical about his preservice 
injury, and that he had been "X-rayed...over and over and over 
again."  

Four lay statements were submitted by friends of the veteran 
in support of his claim.  These statements generally attested 
to the fact that the veteran had no apparent problems with 
his back prior to service but that he did have back problems 
after service.  

In August 2002, the veteran was provided a VA examination.  
However, the veteran's claims file and medical records were 
not available for review.  The veteran reported that one day 
during basic training he took a smoke break and was bending 
down and that he was suddenly unable to stand up straight, 
and thereafter had significant back pain.  He denied any 
specific trauma to the back during basic training.  He did 
report having low back strain prior to service in 1964 
secondary to activities of breaking horses and working in the 
oil fields.  He also reported performing strenuous activities 
all of his life.  He denied any low back injuries after 
leaving service, but did report an exacerbation of low back 
pain in the early 1990's.  The diagnoses from examination 
with diagnostic studies were degenerative joint disease and 
spondylolisthesis of the lumbar spine status-post lumbar 
surgery moderate functional impairment.  This physician was 
unable to provide any opinion, without speculation, regarding 
the etiological origins of the veteran's low back problems in 
the absence of a review of his medical history.  

In February 2003, the veteran was examined by a VA nurse 
practitioner.  The veteran reported injuring his low back in 
1963 as a result of a "falling injury."  He said he fully 
recovered from this injury and that he did not go to see a 
doctor at the time of the injury.  The veteran also reported 
injuring his low back in 1963 "secondary to lifting pipes."  
He said he did go to a doctor at this time and was diagnosed 
with low back strain.  He said these low back injuries, to 
him, were fully resolved at the time he enlisted, and he said 
that X-rays of his low back were performed in his enlistment 
physical examination and these were negative.  He again 
denied any specific trauma to the low back during service.  
The diagnosis was spondylolysis with degenerative joint 
disease and retrolithiasis of the lumbar spine with moderate 
to severe functional impairment.  This nurse practitioner 
indicated he was unable to provide an opinion as to the 
etiological origins of the veteran's low back problem, or 
whether it was related to service or whether it increased in 
severity during service.  

In March 2004, pursuant to the Board's earlier remand, the 
veteran was provided a VA examination by a physician with a 
review of the veteran's entire claims folder.  It is clear 
that this physician conducted a thorough review of the record 
and he recounted a detailed history, as documented in the 
veteran's service medical records.  This physician noted the 
veteran had reported falling 10 feet and landing on his 
buttocks in 1963 with a temporary paralysis in 1964.  He also 
recounted the veteran's report of being hospitalized for 11 
days and wearing a back brace.  He noted that the service 
medical records revealed that no X-ray studies were performed 
of the veteran's low back at the time he was examined for 
enlistment.  He noted that the veteran, 12 days after 
commencing military duties, was found on X-ray studies to 
have Grade I spondylolisthesis of the low back at L5.  During 
the examination, the physician said that the veteran did not 
provide much of a history and said that he had forgotten much 
of what had happened because of the passage of time.  The 
physician stated that "when I reminded him after looking at 
the medical records, he said yes."  After conducting a review 
of the record and current examination with X-ray studies, the 
physician's diagnosis was degenerative joint disease of the 
lumbosacral spine with spondylosis and retrolithiasis of the 
lumbar spine with moderate to severe functional impairment.  

Upon review of all of the medical evidence on file, it was 
this physician's opinion that "the veteran's problems with 
his back were present before he joined the service..."  This 
opinion was essentially based upon the contemporaneous 
reports by the veteran at the time during service that he had 
sustained previous low back injury with hospitalization and 
temporary paralysis, and that the findings of lumbar 
spondylolisthesis after only 12 days of military service 
certainly must have preexisted service.  This physician also 
provided an opinion that the veteran's low back problem did 
not chronically increase in severity during service because 
the 12 days of military training were not shown to have lead 
to an permanent worsening of the preexisting condition, and 
that the veteran's symptoms during service were simply the 
natural progress of the disease.  

The Board finds that the evidence on file clearly and 
unmistakably demonstrates that the veteran had a low back 
disability, specifically spondylolisthesis at L5, prior to 
entering upon active military duty.  This finding is 
supported by the veteran's contemporaneous statements made to 
clinicians during service as documented in the service 
medical records, of sustaining low back injury years before 
entering military duty.  The Board finds that to the extent 
the veteran has subsequently disavowed receiving any medical 
attention for preservice low back injury, these statements 
are outweighed by the more contemporaneous statements made to 
service physicians in 1966.  While the veteran is shown to 
have made various inconsistent statements in advancing his 
current claim and appeal, as noted in this decision, he has 
consistently reported that he did not sustain any acute 
injury or trauma to the low back during his brief period of 
service, and none is documented in the service medical 
records.  

That the veteran clearly and unmistakably had a preservice 
low back disability is supported by the Medical Evaluation 
Board of three medical doctors who unanimously concluded that 
the veteran's low back disorder preexisted service.  This 
finding is supported by the most recent report of VA 
examination with complete record review conducted in 
March 2004.  While certainly not required to support the 
presumption of sound condition which is applicable in this 
case, there is nonetheless no competent clinical opinion on 
file stating that the veteran did not have a preservice low 
back disability, contrary or in opposition to the findings of 
the three MEB physicians and the VA doctor who performed the 
March 2004 VA examination.  

Although the veteran and his lay witnesses are certainly 
competent to offer lay statements of what they observed or, 
in the veteran's case, to provide a description of symptoms 
he experienced, none of these lay witnesses, including the 
veteran, are competent to offer a medical opinion that a 
preservice low back injury was acute and transitory and 
resolved prior to service enlistment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
competent to offer qualified medical opinions.  

The Board further finds that the evidence on file clearly and 
unmistakably demonstrates that the veteran's preservice low 
back disability was not chronically increased in severity 
beyond ordinary progress, or aggravated, during the veteran's 
brief period of active military duty.  Although the veteran 
served from 15 June to 18 August 1966, some 65 days, his 
preservice low back injury/disability was discovered after 
only 12 days of military training, and it is clear that the 
veteran was not returned to strenuous military training 
subsequent to that discovery.  There is an absence of any 
competent clinical evidence which in any way supports a 
finding that the veteran's preservice low back disability was 
aggravated during the initial 12 days of military training.  
What is demonstrated is that the veteran's preservice low 
back disability became symptomatic on use during rigorous 
training for 12 days, and these symptoms led to the rapid 
discovery of the preservice disability which in turn led to 
his immediate separation from service because of that 
disability.  

However, no clinical findings during service showed or 
suggested a chronic worsening or permanent increase in the L5 
spondylolisthesis which preexisted service.  The veteran 
himself has consistently reported that there was no acute low 
back trauma or injury that caused his symptoms during 
service, and no specific or identifiable trauma or injury is 
noted in the service medical records.  The veteran's 
preexisting L5 spondylolisthesis became symptomatic on use 
and, in the absence of evidence of any superimposed injury or 
disease process leading to a chronic increase in the 
underlying pathology and/or symptomatology, this is 
considered as essentially the ordinary progress of the 
disease.  Although the veteran has argued that his military 
service did result in a chronic worsening of his disability 
or low back symptoms, there is a notable absence of any 
objective medical evidence demonstrating such permanent 
increase in overall symptomatology or underlying pathology 
from the time the veteran was separated from service in 1966 
until the first records on file from after service document 
that the veteran sought treatment for low back disability in 
1993.  While the underlying pathology of the veteran's low 
back was by then certainly worse than shown in service, the 
interval between service separation and the first documented 
increase in pathology was a period of 27 years.  No objective 
clinical evidence from 1993 and thereafter shows or suggests 
a chronic increase in low back pathology took place in 1966.  

The three service physicians who conducted the veteran's MEB 
during service unanimously agreed that there was no 
aggravation of the veteran's preservice disability during 
service.  This finding was concurred in by the most recent VA 
examination conducted with complete record review in 
March 2004.  Again, while not required to support the 
applicable presumption of aggravation, there is no competent 
clinical opinion to the contrary.  Again, although the 
veteran and his lay witnesses argue that the veteran's back 
was chronically worse after service, these statements do not 
constitute competent clinical evidence establishing the fact.  
Espiritu, supra.  

The evidence on file clearly and unmistakably establishes 
that the veteran's preservice disability became symptomatic 
on use during service but that this was only ordinary 
progress of the disease, and that there was no permanent 
increase in severity or aggravation of that disability during 
the veteran's initial 12 days of active military duty 
training, or until he was separated in August 1966.  

This finding is also supported by the evidence on file 
demonstrating that the veteran continued to perform 
physically demanding employment following service separation 
which has variously been reported as including farm work, 
diesel mechanics, truck driver, and working for oil drilling 
companies.  Low back surgery is shown to have become 
necessary in the mid-1990's as a result of a lifetime of 
strenuous activities, nearly 30 years after the veteran was 
separated from service.  In this regard, it is also noted 
that although no cervical spine injury or disability 
is documented (or claimed) at any time prior to or during 
military service, contemporaneous with the time the veteran's 
lumbar spine required surgical treatment, the veteran 
manifested cervical spine disability which also required 
surgical intervention in the mid-1990's.  This was also 
likely due to a lifetime of strenuous activity. 

The evidence on file clearly and unmistakably demonstrates 
that the veteran sustained a low back injury/disability prior 
to service and the presumptions of sound condition and 
aggravation which must be applied in this case are 
affirmatively rebutted.  The competent clinical opinions of 
the three service physicians and the VA examiner who reviewed 
the entire record in March 2004 supports this conclusion, as 
does the remainder of the objective evidence on file.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309; VAOPGCPREC 3-03.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


